DETAILED ACTION
Response to Amendment
The amendment filed 3/30/2021 has been entered. Claims 1-19 are currently pending in the application. Applicant’s amendments, Terminal Disclaimer, and arguments have overcome the outstanding objections, and 112 and double patenting rejections, previously set forth in the Non-Final Office Action mailed 9/30/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (WO2016/162525) in view of NPL U ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service").
Regarding claim 1, Larsson teaches a distributor fuel rail for a combustion engine with a tubing (page 1, lines 1-28; page 2, lines 12-13 [page 1 is the first page after the cover page]), wherein at least a section of the tubing is provided by a seamless tube made of an austenitic ("duplex") stainless steel comprising, in weight %: 
C ≤ 0.080,  
Si ≤ 1.00, 
P ≤ 0.030, 

19.00 ≤ Cr ≤ 21.50, 
5.50 ≤ Ni ≤ 7.50, 
0.15 ≤ N ≤ 0.40, 
Mo ≤ 0.75, 
Cu ≤ 0.75, 
balanced Fe and normally occurring impurities (Page 2, line 20 to page 3, line 14). 
Larsson does not teach 8.00 ≤ Mn ≤ 10.00.
The cited NPL ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") teaches an old and well-known seamless tube made of austenitic stainless steel comprising, in weight %: 
C ≤ 0.080, 
8.00 ≤ Mn ≤ 10.00, 
Si ≤ 1.00, 
P ≤ 0.030, 
S ≤ 0.030, 
19.00 ≤ Cr ≤ 21.50, 
5.50 ≤ Ni ≤ 7.50, 
0.15 ≤ N ≤ 0.40, 
Mo ≤ 0.75, 
Cu ≤ 0.75, 

Thus, since both Larsson and the NPL disclose seamless tubing made of similar austenitic stainless steels seeking good corrosion resistance, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Larsson by simply substituting the similar austenitic stainless steel S21900 or S21904 disclosed by the cited NPL or modifying the austenitic stainless steel of Larsson, such that the austenitic stainless steel comprises Manganese in the range of 8-10% by weight, in order to in order to achieve the predictable result of providing a seamless tube having good corrosion resistance and low to high temperature operability, as is old and well-known in the prior art.
The cited NPL does not explicitly state that the tube is capable of guiding a fluid that is pressurized at 800bar to 1900bar. However, a person having ordinary skill in the art would have readily recognized that S21900 and S21904 tubing is easily capable of guiding a fluid that is pressurized at 800bar or more given the appropriate diameter and wall thickness, and the NPL teaches tubing inside diameter of 6.4mm and larger and wall thickness of 0.51mm and larger (in section 1.1 and table 2), which clearly encompasses an infinite number of tubing sizes capable of guiding a fluid that is pressurized at 800bar to 1900bar.
Regarding claim 2, the modified fuel rail of Larsson discloses the invention of claim 1 as discussed above, and discloses the chemical composition as discussed 
Regarding claim 4, the modified fuel rail of Larsson discloses the invention of claim 2 as discussed above, and Larsson teaches that the cold forming is cold pilger milling or cold drawing (page 6, lines 17-28).
Regarding claim 5, the modified fuel rail of Larsson discloses the invention of claim 2 as discussed above, and the additional steps are considered product-by-process limitations. The claimed product includes a seamless austenitic stainless steel tube of the previously discussed chemical composition, which is disclosed by Larsson in view of the cited NPL. 
MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
Regarding claim 6, the modified fuel rail of Larsson discloses the invention of claim 5 as discussed above, and the additional steps are considered product-by-process limitations. The claimed product includes a seamless austenitic stainless steel tube of the previously discussed chemical composition, which is disclosed by Larsson in view of the cited NPL.
Regarding claim 7, the modified fuel rail of Larsson discloses the invention of claim 5 as discussed above, and the additional steps are considered product-by-process limitations. The claimed product includes a seamless austenitic stainless steel tube of the previously discussed chemical composition, which is disclosed by Larsson in view of the cited NPL.
Regarding claim 8, the modified fuel rail of Larsson discloses the invention of claim 2 as discussed above, and Larsson teaches that the tube has a wall thickness (1-5mm) which is equal to or larger than one quarter of the outer diameter (15-35mm or 7-10mm) of the tube (page 4, lines 13-14; page 8, lines 7-15).
Regarding claim 9, the modified fuel rail of Larsson discloses the invention of claim 2 as discussed above, but Larsson does not teach that the internal combustion engine is a diesel combustion engine. 
However, a person having ordinary skill in the art would have found it to be an obvious matter of design choice before the effective filing date of the claimed invention to modify the invention of Larsson by using the distributor fuel rail in a diesel engine, since applicant has not disclosed that using the distributor fuel rail in either engine solves any stated problem or is for any particular purpose and it appears that the distributor fuel rail would perform equally in a diesel or gasoline engine. In fact, applicant's Specification clearly states that the distributor fuel rail may be used in either a diesel engine or a GDI engine (as disclosed by Larsson), with no difference.
Regarding claim 10, the modified fuel rail of Larsson discloses the invention of claim 2 as discussed above, and Larsson teaches Otto combustion engine (gasoline 
Regarding claim 11, the modified fuel rail of Larsson discloses the invention of claim 10 as discussed above, and Larsson teaches a vehicle comprising a combustion engine according to claim 10 (See "Gasoline Direct Injection (GDI) systems for the automotive industry" on page 1, implying presence of the system in an automobile).
Regarding claim 16, the modified fuel rail of Larsson discloses the invention of claim 4 as discussed above, and the additional steps are considered product-by-process limitations. The claimed product includes a seamless austenitic stainless steel tube of the previously discussed chemical composition, which is disclosed by Larsson in view of the cited NPL.
Regarding claim 17, the modified fuel rail of Larsson discloses the invention of claim 4 as discussed above, and the additional steps are considered product-by-process limitations. The claimed product includes a seamless austenitic stainless steel tube of the previously discussed chemical composition, which is disclosed by Larsson in view of the cited NPL.
Regarding claim 18, the modified fuel rail of Larsson discloses the invention of claim 9 as discussed above, and Larsson teaches a vehicle comprising a combustion engine according to claim 9 (See "Gasoline Direct Injection (GDI) systems for the automotive industry" on page 1, implying presence of the system in an automobile).
Regarding claim 13, Larsson teaches a distributor fuel rail for a combustion engine with a tubing (page 1, lines 1-28; page 2, lines 12-13 [page 1 is the first page after the cover page]) and a method for manufacturing, wherein manufacturing of a tube 
C ≤ 0.080, 
Si ≤ 1.00, 
P ≤ 0.030, 
S ≤ 0.030, 
19.00 ≤ Cr ≤ 21.50, 
5.50 ≤ Ni ≤ 7.50, 
0.15 ≤ N ≤ 0.40, 
Mo ≤ 0.75, 
Cu ≤ 0.75, 
balanced Fe and normally occurring impurities (Page 2, line 20 to page 3, line 14). 
Larsson teaches extruding a billet from the melt; hot forming of the billet into a tubular hollow; cooling the hollow; and cold forming the hollow into the tube (Page 3, lines 3-14).
Larsson does not teach 8.00 ≤ Mn ≤ 10.00.
The cited NPL ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") teaches an old and well-known seamless tube made of austenitic stainless steel comprising, in weight %: 
C ≤ 0.080, 
8.00 ≤ Mn ≤ 10.00, 
Si ≤ 1.00, 

S ≤ 0.030, 
19.00 ≤ Cr ≤ 21.50, 
5.50 ≤ Ni ≤ 7.50, 
0.15 ≤ N ≤ 0.40, 
Mo ≤ 0.75, 
Cu ≤ 0.75, 
balanced Fe and normally occurring impurities (See S21900 and S21904 in table 1; and Section 1.1), in order to provide good corrosion resistance and low to high temperature operability (Section 1.1).
Thus, since both Larsson and the NPL disclose seamless tubing made of similar austenitic stainless steels seeking good corrosion resistance, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Larsson by simply substituting the similar austenitic stainless steel S21900 or S21904 disclosed by the cited NPL, such that the austenitic stainless steel comprises Manganese in the range of 8-10% by weight, in order to in order to achieve the predictable result of providing a seamless tube having good corrosion resistance and low to high temperature operability, as is old and well-known in the prior art.
The cited NPL does not explicitly state that the tube is capable of guiding a fluid that is pressurized at 800bar to 1900bar. However, a person having ordinary skill in the art would have readily recognized that S21900 and S21904 tubing is easily capable of guiding a fluid that is pressurized at 800bar or more given the appropriate diameter and and larger and wall thickness of 0.51mm and larger (in section 1.1 and table 2), which clearly encompasses an infinite number of tubing sizes capable of guiding a fluid that is pressurized at 800bar to 1900bar.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (WO2016/162525) in view of NPL U ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") as applied to claim 1 above, and further in view of Official Notice.
Regarding claim 3, the modified fuel rail of Larsson discloses the invention of claim 1 as discussed above, and Larsson teaches that the tubing of the distributor fuel rail comprises a distributor conduit (rail) as discussed above, and teaches at least one feeder line in fluid communication with the distributor conduit (the rail "conducts" fuel [page 1 lines 9-11; page 2, lines 12-13; page 7, lines 21-22; page 8, lines 7-10] to be injected from a feeder line). 
Larsson does not explicitly disclose a plurality of injector cups in fluid communication with the distributor conduit. 
The examiner has previously taken Official Notice that it is old and well known in the internal combustion engine art for a fuel distributor conduit, which conveys fuel for injection, to include a plurality of injector cups in fluid communication with the distributor conduit in order to fluidly connect the fuel injectors to the fuel distributor conduit. It is taken to be admitted prior art because applicant has failed to traverse the examiner's assertion of Official Notice.  

Regarding claim 12, the modified fuel rail of Larsson discloses the invention of claim 1 as discussed above, and the distributor fuel rail of Larsson in view of the cited NPL is capable of guiding fuel pressurized at 800 bar to 1900 bar based on the material properties and the wall thickness and outer diameter dimensions. Further, the system of Larsson inherently discloses a fuel pump (necessary to pressurize fuel) guiding fuel to the fuel rail.
Larsson does not explicitly disclose a plurality of injector cups in fluid communication with the distributor conduit. 
The examiner has previously taken Official Notice that it is old and well known in the internal combustion engine art for a fuel distributor conduit, which conveys fuel for injection, to include a plurality of injector cups in fluid communication with the distributor conduit in order to fluidly connect the fuel injectors to the fuel distributor conduit. It is taken to be admitted prior art because applicant has failed to traverse the examiner's assertion of Official Notice.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Larsson to include a plurality of injector cups in fluid communication with the distributor conduit, since it is old and well known in the internal combustion engine art.

Claims 1-2, 4-11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL U ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") in view of Strackerjahn et al (U.S. Pre-Grant Publication 2010/0077818) and Larsson et al (WO2016/162525).
Regarding claims 1-2, 4-6, 13-16, and 19, the cited NPL ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") teaches an old and well-known seamless tube made of austenitic stainless steel comprising, in weight %: 
C ≤ 0.080, 
8.00 ≤ Mn ≤ 10.00, 
Si ≤ 1.00, 
P ≤ 0.030, 
S ≤ 0.030, 
19.00 ≤ Cr ≤ 21.50, 
5.50 ≤ Ni ≤ 7.50, 
0.15 ≤ N ≤ 0.40, 
Mo ≤ 0.75, 
Cu ≤ 0.75, 
balanced Fe and normally occurring impurities (See S21900 and S21904 in table 1; and Section 1.1), in order to provide good corrosion resistance and low to high temperature operability (Section 1.1). 
The cited NPL does not explicitly state that the tube is capable of guiding a fluid that is pressurized at 800bar to 1900bar. However, a person having ordinary skill in the and larger and wall thickness of 0.51mm and larger (in section 1.1 and table 2), which clearly encompasses an infinite number of tubing sizes capable of guiding a fluid that is pressurized at 800bar to 1900bar.
The cited NPL does not teach that the tube is used as a distributor fuel rail and does not teach the specific process used to produce the tube.
Strackerjahn teaches a method for manufacturing a seamless tube made of austenitic stainless steel (Paragraphs 0026-0056) comprising: providing a melt of an austenitic stainless steel (smelting); extruding a billet from the melt (billet production); hot forming the billet into a tubular hollow (extrusion); cooling the hollow (cooled prior to cold pilger milling); cold forming the hollow into the tube by cold pilger milling; after cold pilger milling, cold drawing through a drawing die (cold drawing)(Paragraph 0032); and then treating the tube by ball autofrettage (See post-treatments 3 and 4 in Paragraphs 0034-0054). 
Strackerjahn teaches that this method of manufacture dramatically increases dynamic pressure resistance of the seamless tube made of austenitic stainless steel (Paragraph 0059; Figures 1-2).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of the cited NPL, such that method for manufacturing the seamless tube made of austenitic stainless steel includes providing a melt of an austenitic stainless steel; extruding a billet 
Larsson teaches a seamless tube made of austenitic stainless steel similar to that of the cited NPL, wherein the seamless tube is used as a distributor fuel rail for a combustion engine (page 1, lines 1-28; page 2, lines 12-13 [page 1 is the first page after the cover page]), wherein the tube is made by providing a melt of an austenitic stainless steel comprising, in weight %: 
C ≤ 0.080, 
Si ≤ 1.00, 
P ≤ 0.030, 
S ≤ 0.030, 
19.00 ≤ Cr ≤ 21.50, 
5.50 ≤ Ni ≤ 7.50, 
0.15 ≤ N ≤ 0.40, 
Mo ≤ 0.75, 
Cu ≤ 0.75, 
balanced Fe and normally occurring impurities (Page 2, line 20 to page 3, line 14). 

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of the cited NPL, such that the tube is used as a distributor fuel rail, as suggested and taught by Larsson, in order to provide a distributor fuel rail with good corrosion resistance, toughness, and strength.
Regarding claim 7, the modified seamless tube of the cited NPL discloses the invention of claim 5 as discussed above, and the additional steps are considered product-by-process limitations. The claimed product includes a seamless austenitic stainless steel tube of the previously discussed chemical composition, which is disclosed by the cited prior art as discussed above.
Regarding claim 8, the modified seamless tube of the cited NPL discloses the invention of claim 2 as discussed above, and Larsson teaches that the tube used as a distributor fuel rail has a wall thickness (1-5mm) which is equal to or larger than one quarter of the outer diameter (15-35mm or 7-10mm) of the tube (page 4, lines 13-14; page 8, lines 7-15). Strackerjahn also teaches that the tube has a wall thickness (4.8mm) which is equal to or larger than one quarter of the outer diameter (14.7mm) of the tube (Paragraph 0031).
Regarding claim 9, the modified seamless tube of the cited NPL discloses the invention of claim 2 as discussed above, and Larsson teaches that the seamless tube is 
However, a person having ordinary skill in the art would have found it to be an obvious matter of design choice before the effective filing date of the claimed invention to modify the invention of Larsson by using the distributor fuel rail in a diesel engine, since applicant has not disclosed that using the distributor fuel rail in either engine solves any stated problem or is for any particular purpose and it appears that the distributor fuel rail would perform equally in a diesel or gasoline engine. In fact, applicant's Specification clearly states that the distributor fuel rail may be used in either a diesel engine or a GDI engine (as disclosed by Larsson), with no difference.
Regarding claim 10, the modified seamless tube of the cited NPL discloses the invention of claim 2 as discussed above, and Larsson teaches that the seamless tube is used as a distributor fuel rail for an Otto combustion engine (gasoline direct injection)(page 1, lines 1-28; page 2, lines 12-13; page 8, lines 7-15).
Regarding claim 11, the modified seamless tube of the cited NPL discloses the invention of claim 10 as discussed above, and Larsson teaches that the combustion engine is for use in a vehicle (See "Gasoline Direct Injection (GDI) systems for the automotive industry" on page 1, implying presence of the system in an automobile).
Regarding claim 17, the modified seamless tube of the cited NPL discloses the invention of claim 4 as discussed above, and the additional steps are considered product-by-process limitations. The claimed product includes a seamless austenitic stainless steel tube of the previously discussed chemical composition, which is disclosed by the cited prior art as discussed above.
Regarding claim 18, the modified seamless tube of the cited NPL discloses the invention of claim 9 as discussed above, and Larsson teaches that the combustion engine is for use in a vehicle (See "Gasoline Direct Injection (GDI) systems for the automotive industry" on page 1, implying presence of the system in an automobile).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL U ("Standard Specification for Seamless and Welded Austenitic Stainless Steel Tubing for General Service") in view of Strackerjahn et al (U.S. Pre-Grant Publication 2010/0077818) and Larsson et al (WO2016/162525) as applied to claim 1 above, and further in view of Official Notice.
Regarding claim 3, the modified seamless tube of the cited NPL discloses the invention of claim 1 as discussed above, and Larsson teaches that the tubing of the distributor fuel rail comprises a distributor conduit (rail) as discussed above, and teaches at least one feeder line in fluid communication with the distributor conduit (the rail "conducts" fuel [page 1 lines 9-11; page 2, lines 12-13; page 7, lines 21-22; page 8, lines 7-10] to be injected from a feeder line). 
Larsson does not explicitly disclose a plurality of injector cups in fluid communication with the distributor conduit. 
The examiner has previously taken Official Notice that it is old and well known in the internal combustion engine art for a fuel distributor conduit, which conveys fuel for injection, to include a plurality of injector cups in fluid communication with the distributor conduit in order to fluidly connect the fuel injectors to the fuel distributor conduit. It is 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of the cited NPL to include a plurality of injector cups in fluid communication with the distributor conduit, since it is old and well known in the internal combustion engine art.
Regarding claim 12, the modified seamless tube of the cited NPL discloses the invention of claim 1 as discussed above, and the disclosed tube is capable of guiding fuel pressurized at 800 bar to 1900 bar based on the material properties and the wall thickness and outer diameter dimensions (For example, see tubing pressures [exceeding 800 bar, by multiple orders of magnitude] applied in the Strackerjahn reference to an austenitic stainless steel seamless tube produced according to the manufacturing method, in Figures 1-2 and paragraphs 0031-0060). Further, the system of Larsson inherently discloses a fuel pump (necessary to pressurize fuel) guiding fuel to the fuel rail. 
Larsson does not explicitly disclose a plurality of injector cups in fluid communication with the distributor conduit. 
The examiner has previously taken Official Notice that it is old and well known in the internal combustion engine art for a fuel distributor conduit, which conveys fuel for injection, to include a plurality of injector cups in fluid communication with the distributor conduit in order to fluidly connect the fuel injectors to the fuel distributor conduit. It is taken to be admitted prior art because applicant has failed to traverse the examiner's assertion of Official Notice.  
.

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that neither Larsson or the NPL disclose the tubing is “configured to guide a fluid that is pressurized at 800 bar to 1900 bar", the examiner respectfully submits that the tube disclosed by NPL U only needs to be capable of guiding fluid at 800 bar or higher, and a person having ordinary skill in the art would have readily recognized that the S21900 or S21904 tubing disclosed by the NPL is easily capable of guiding a fluid that is pressurized at 800 bar or higher given the known strength of S21900 and S21904, since the NPL teaches tubing inside diameter of 6.4mm and larger and wall thickness of 0.51mm and larger (in section 1.1 and table 2), which clearly encompasses an infinite number of tubing sizes capable of guiding a fluid that is pressurized at 300bar or more when using S21900 or S21904 tubing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747